DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election without traverse of claims 1-13 designated Species (a) in the reply filed on 03/17/2021 is acknowledged.
Claim 14-24 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/17/2021.
Information Disclosure Statement
The non-patent literature in information disclosure statement dated 02/18/2019 was lined through for lacking a publication date.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Specification
The disclosure is objected to because of the following informalities:  
 “In some embodiments, the mono auditory stimulus may be a verbal recording, for example, a recording on any suitable device or media 
“This induction process continues through deepening with further commands” in para. [0054] needs to be corrected. A suggested correction is –This induction process continues [[through]] deepening with further commands--.
Appropriate correction is required. 
The disclosure is objected to because of the following informalities: para. [0015]  “It should be understood for any recitation of a method, composition, device, or system that "comprises" certain steps, ingredients, or features, that in certain alternative variations, it is also contemplated that such a method, composition, device, or system may also "consist essentially of" the enumerated steps, ingredients, or features, so that any other steps, ingredients, or features that would materially alter the basic and novel characteristics of the invention are excluded therefrom.” contradicts para. [0014] “The terms "comprises," "comprising," "including," and "having," are inclusive and therefore specify the presence of stated features, integers, steps, operations, elements, and/or components, but do not preclude the presence or addition of one or more other features, integers, steps, operations, elements, components, and/or 
Claim Objections
Claim 5 is objected to because of the following informalities: These claims include numerous acronyms. Each acronym should be spelled out in full. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism for the following reasons.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  First, please note that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.").  In this instant case, claims 1-5,  7-13 reciting “subject”, “ear of the subject”, “neck of the subject”, “eyes of the subject”, “subject…body”, “first ear”, “second ear”   when broadly yet reasonably interpreted in light of the instant application specification (see at least para. [0051-0053] encompasses “human subject” and “human body parts”. Since, claims 1-5,  7-13 are directed to or encompassing a human organism and claims 1-5,  7-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act. Dependent claim 6 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 101 and section 33(a) of the America Invents Act because the additional recited limitation(s) fail(s) to cure the issue noted in base claim 1.
Additionally, Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
The claimed invention in claims 1-13 are directed to statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter as the claim recites a series of steps and, therefore, is a process.
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
With respect to independent Claim 1, independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process or method of organizing human activity).
Further, with respect to independent Claim 1, independent Claim 1 does not recite any additional elements that integrate the judicial exception into a practical application. With respect to independent Claim 1, Claim 1 recites a method of reducing stress, anxiety and/or depression in a subject. Further, Claim 1 is drafted as a process that, under its broadest reasonable interpretation in light of instant application specification, covers performance of the limitation in the mind and/or entirely manually. That is, nothing in the claim elements precludes the step from practically being performed in the mind or manually. For example, claim 1 encompasses the following combination of method steps that can be performed by a user manually or mentally for example as would occur during a psychotherapy counselling session between a practitioner and patient. With respect to the following specific individual method steps recited in claim 1:
receiving a mono auditory stimulus in a first ear of the subject (this step  could occur when a patient blocks one ear with his hand/index finger and hears the therapist speech/instructions with the other unblocked ear),
the subject performing cross-body stimulation (this step could occur when the patient touches the arm the opposite to the unblocked ear).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or manually (for example mental processes/concepts performed in the human mind including an observation, evaluation, judgement, opinion); or if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a method of organizing human activity (for example managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); then it falls within the grouping of abstract ideas. Accordingly, the claim 1 limitations individually and claim as a whole recites an abstract idea. 
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
Claim 1 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. Consequently, claim 1 is not eligible subject matter under 35 U.S.C 101.
Dependent Claims 2-13
Dependent claim 2-13 when analyzed as a whole are  held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea for similar reasons set-forth for independent base Claim 1. The additional limitations of dependent claim 2-13 are merely directed to and further narrow the scope of the mental/manual process or the method of organizing human activity.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 in line 1 recites “the mono auditory stimulus” which renders the claim unclear. More specifically, it is unclear as to whether claim 11 line 1 “the mono auditory stimulus” is referencing “a mono auditory stimulus” of claim 1 line 3 or claim 10 line 2. 
Claim 12 recites “the receiving and the performing cross-body stimulation steps” which renders the claim unclear. More specifically, it is unclear as to whether Claim 12 “the receiving and the performing cross-body stimulation steps” is referencing the receiving and the performing steps of claim 10 or the receiving and the performing steps recited in claim 1 or both.
Dependent claim 12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claim 12 is also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson; David L. et al. (Pub. No.: US 6409655 B1, hereinafter referred to as “Wilson”).
As per independent Claim 1, Wilson discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Wilson in at least abstract, fig. 1, 3-4, col. 1 lines 18-41, 47-50, 57-61, 65-67, col. 2 lines 9-38, 42-65, col. 3 lines 3-7, 44-47, 55-59, 65-67, col. 4 lines 33-48, col. 5 lines 30-31, 54-65, col. 6 lines 38-45 for example discloses relevant subject-matter. More specifically, Wilson in at least col. 1 lines 14-33, col. 2 lines 28-30 for example discloses a method of reducing stress in a subject in need thereof. See at least Wilson col. 1 lines 14-33 “device for providing desensitizing eye movements…has been successfully employed in the treatment of PTSD…other sensory stimuli may be utilized in a rhythmic manner to achieve the same effect… the application of alternating auditory stimuli and/or tactile stimuli have achieved good results in the treatment of PTSD and many other emotional disorders. A device which is capable of applying multiple stimuli, be it auditory, visual, or tactile, to a subject in a coordinated fashion … in the psychological treatment field… device for applying multiple stimuli to a subject for the treatment of trauma”; col. 2 lines 28-30 “a device for applying therapeutic stimuli to a subject which employs multiple single sensory mode stimuli in a coordinated fashion.”), the method comprising 
receiving a mono auditory stimulus in a first ear of the subject (Wilson in at least col. 1 lines 39-41, 47-50, col. 2 lines 31-35, col. 3 lines 4-7,Col. 5 lines 55-59  for example discloses receiving a mono auditory stimulus in a first ear of the subject in a discrete manner. See Wilson at least col. 1 lines 39-41 “deliver selected audio tones to the left and right ears of the subject in a discrete alternate manner.”; col. 1 lines 47-50 “The audio tones may comprise pure notes or col. 2 lines 31-35 “applying therapeutic stimuli to a subject which utilizes audio tones which are alternatively delivered to the left and rights ears of a subject”; col. 3 lines 4-7 “applying a variety of audio therapeutic stimuli to the ears of a subject or subjects in a alternating … fashion, such as tones, music, relaxation sounds, affirmations, prayers, and the like”; Col. 5 lines 55-59 “in the "discrete mode" in which the sound is passed to headphones J2 alternately, left and right without both ear phones 54 or 56 (FIG. 3) being activated”); and 
the subject performing cross-body stimulation (Wilson in at least col. 1 lines 58-66, col. 2 lines 13-16, col. 4 lines 42-48 for example discloses subject performing cross-body stimulation by grasping the tactile probe and activating an electrical signal which initiates vibration of the probe. See Wilson at least col. 1 lines 58-66 “providing a tactile output to the patient commensurate with the alternating delivery of the audio tones. Such tactile delivery may take the form of a tactile probe which is graspable by the user and is activated by an electrical signal which initiates vibration of the probe…Although the device of the present invention may be manually applied or started, initiation may derive from other sources”; col. 2 lines 13-16 “alternation characteristics of any sensory input may be preselected by the operator of the system of the present invention”; col. 4 lines 42-48 “Tactile probe 42 may simply take the form of a vibrator that is intended to be held by the hands or pressed against the skin of the patient… the tactile signal 38 may be coordinated with the tone output…and the visual signal … Thus, any stimuli, sonic, tactile, or visual, are acquired by the patient alone or in combination.”).

As per dependent Claim 2, Wilson further discloses method wherein the cross-body stimulation comprises cross-body tapping or moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list i.e. “cross-body tapping” or “moving the neck of the subject to the opposite side of the body of the first ear receiving the mono auditory stimulus and the eyes of the subject to the same side of the body of the first ear receiving the mono auditory stimulus” but not both. Further, Wilson in at least col. 1 lines 58-66, col. 2 lines 9-16, col. 4 lines 42-48 for example discloses wherein the cross-body stimulation comprises cross-body tapping. See Wilson at least col. 1 lines 58-66 “providing a tactile output to the patient commensurate with the alternating delivery of the audio tones. Such tactile delivery may take the form of a tactile probe which is graspable by the user and is activated by an electrical signal which initiates vibration of the probe…Although the device of the present invention may be manually applied or started, initiation may derive from other sources”; col. 2 lines 9-13 “a change in pulse rate may change the pitch of the tones being delivered alternatively to the ears of the user, may switch … from auditory stimuli to tactile …or visual stimuli, and the like.”; col. 2 lines 13-16 “alternation characteristics of any sensory input may be preselected by the operator of the system of the present invention”; col. 4 lines 42-48 “Tactile probe 42 may simply take the form of a vibrator that is intended to be held by the hands or pressed against the skin of the patient… the tactile signal 38 may be coordinated with the tone output…and the visual signal … Thus, any stimuli, sonic, tactile, or visual, are acquired by the patient alone or in combination.”).

As per dependent Claim 3, Wilson further discloses method wherein the subject has a neurodevelopmental disorder, a mood disorder and/or an anxiety disorder (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Wilson in col. 1 lines 20-22 “PTSD”; lines 29-30, “trauma”).

As per dependent Claim 5, Wilson further discloses  method wherein the subject has autism, PTSD, ADD, ADHD and/or depression (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Wilson in col. 1 lines 20-22 “PTSD”; lines 29-30, “trauma”).
As per dependent Claim 10, Wilson further discloses the method further comprising receiving a mono auditory stimulus in a second ear of the subject (Wilson in at least col. 1 lines 39-41, 47-50, col. 2 lines 31-35, col. 5 lines 55-59 for example discloses receiving a mono auditory stimulus in a second ear of the subject in a discrete alternating manner. See Wilson at least col. 1 lines 39-41 “deliver selected audio tones to the left and right ears of the subject in a discrete alternate manner.”; col. 1 lines 47-50 “The audio tones may comprise pure notes or more complicated sonic patterns. Also, narratives such as, relaxation sounds, affirmations, prayers, and the like, may be delivered … alternately to a patient's ears.”; col. 2 lines 31-35 “applying therapeutic stimuli to a subject which utilizes audio tones which are alternatively delivered to the left and rights ears of a subject”; Col. 5 lines 55-59 “in the "discrete mode" in which the sound is passed to headphones J2 alternately, left and right without both ear phones 54 or 56 (FIG. 3) being activated”); and 
col. 1 lines 58-66 “providing a tactile output to the patient commensurate with the alternating delivery of the audio tones. Such tactile delivery may take the form of a tactile probe which is graspable by the user and is activated by an electrical signal which initiates vibration of the probe… Although the device of the present invention may be manually applied or started, initiation may derive from other sources”; col. 2 lines 14-16 “alternation characteristics of any sensory input may be preselected by the operator of the system of the present invention”; col. 2 lines 28-30 “applying therapeutic stimuli to a subject which employs multiple single sensory mode stimuli in a coordinated fashion”; col. 2 lines 53-55 “device for applying therapeutic stimuli to a subject which delivers multiple stimuli to a patient or patients and is manually adjustable, preprogrammed”;  col. 1 lines 58-62 “providing a tactile output to the patient commensurate with the alternating delivery of the audio tones”; col. 4 lines 44-45 “the tactile signal 38 may be coordinated with the tone output”).

As per dependent Claim 11, Wilson further discloses method wherein the mono auditory stimulus alternates between the first ear and the second ear (Wilson in at least col. 1 lines 39-41, 47-50, col. 2 lines 31-35, col. 3 lines 4-7, col. 5 lines 55-59  for example discloses the mono auditory stimulus alternates between the first ear and the second ear in a discrete alternating manner. See Wilson at least col. 1 lines 39-41 “deliver selected audio tones to the left and right ears of the subject in a discrete alternate manner.”; Col. 5 lines 55-59 “in the "discrete mode" in which the sound is passed to headphones J2 alternately, left and right without both ear .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson.
As per dependent Claim 4, Wilson discloses the method of claim 3 (see Claim 3 analysis above),
Wilson does not necessarily require the subject receive an educational message specific to the neurodevelopmental disorder, the mood disorder and/or the anxiety disorder.
However, Wilson discloses alternative embodiments that disclose  the subject receiving an educational message specific to the neurodevelopmental disorder, the mood disorder and/or the anxiety disorder (Here, the “or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Wilson in at least col. 1 lines 39-41, 47-53, col. 2 lines 3-7 for example discloses audio tones may comprise narratives such as, relaxation sounds, affirmations, prayers, and the like which disclosure would encompass narratives such as educational message specific to the disorder as recited by the Applicants. See at least Wilson col. 1 lines 39-41 “deliver selected audio tones to the left and right ears of the col. 1 lines 47-53 “The audio tones may comprise pure notes or more complicated sonic patterns. Also, narratives such as, relaxation sounds, affirmations, prayers, and the like, may be delivered bilaterally or alternately to a patient's ears. In addition, switch means may be provided for selecting either the internally generated audio source or an external audio source, according to the needs of the patient.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress via sensory stimuli applied in a discrete and alternating left-right manner as taught by Wilson, by further including an educational message specific to the neurodevelopmental disorder, the mood disorder and/or the anxiety disorder, as also taught by Wilson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of successfully treating in a targeted fashion mental disorders such as PTSD and trauma (Wilson, col. 1 lines 15-32).

As per dependent Claim 6, Wilson discloses the method of claim 1 (see Claim 1 analysis above),
Wilson does not necessarily require wherein the mono auditory stimulus comprises a command to perform the cross-body stimulation.
However, Wilson discloses alternative embodiments that disclose  wherein the mono auditory stimulus comprises a command to perform the cross-body stimulation (Wilson in at least col. 1 lines 33-41, 47-53, col. 2 lines 3-7 for example discloses delivering selected audio tones to the left and right ears of the subject in a discrete alternate manner and the audio tones may comprise narratives such as affirmations and the like which disclosure would encompass a col. 1 lines 33-41 “an audio source which provides a selected audio tone. Such audio tones may be internally generated or provided from an external source. The audio tones may be fed to audio speaker means, which may be in the form of a set of head phones…deliver selected audio tones to the left and right ears of the subject in a discrete alternate manner”, col. 1 lines 47-53 “The audio tones may comprise pure notes or more complicated sonic patterns. Also, narratives such as, relaxation sounds, affirmations, prayers, and the like, may be delivered … alternately to a patient's ears. In addition, switch means may be provided for selecting either the internally generated audio source or an external audio source, according to the needs of the patient.”; col. 1 lines 58-62 “providing a tactile output to the patient commensurate with the alternating delivery of the audio tones. Such tactile delivery may take the form of a tactile probe which is graspable by the user and is activated by an electrical signal which initiates vibration of the probe.”; col. 4 lines 44-45 “the tactile signal 38 may be coordinated with the tone output”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress via sensory stimuli applied in a discrete and alternating left-right manner as taught by Wilson, by further including a command to perform the cross-body stimulation, as also taught by Wilson. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for 

As per dependent Claim 7, Wilson as a whole further discloses method wherein the cross-body stimulation substantially occurs after receiving the command to perform the cross-body stimulation (Wilson’s disclosure in at least col. 1 lines 58-66, col. 2 lines 14-16, col. 2 lines 53-55,  col. 4 lines 44-45 for example discloses that the cross-body stimulation substantially occurring after receiving the command to perform the cross-body stimulation can be preselected, preprogrammed and is also manually adjustable per user needs which reads on the subject-matter as recited by the Applicants. Further, the tactile stimulation as disclosed in col. 1 lines 59-62 discloses a tactile probe be grasped by the user and is activated by an electrical signal which initiates vibration of the probe which suggests the timing of the cross-body stimulation is manually adjustable and could be initiated as desired by user. See at least Wilson col. 1 lines 58-66 “providing a tactile output to the patient commensurate with the alternating delivery of the audio tones. Such tactile delivery may take the form of a tactile probe which is graspable by the user and is activated by an electrical signal which initiates vibration of the probe…Although the device of the present invention may be manually applied or started, initiation may derive from other sources”; col. 2 lines 14-16 “alternation characteristics of any sensory input may be preselected by the operator of the system of the present invention”; col. 2 lines 28-30 “applying therapeutic stimuli to a subject which employs multiple single sensory mode stimuli in a coordinated fashion”; col. 2 lines 53-55 “device for applying therapeutic stimuli to a subject which delivers multiple stimuli to a patient or patients and is manually adjustable, preprogrammed”;  col. 4 lines 44-45 “the tactile signal 38 may be coordinated with .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Wilson; David L. (Pub. No.: US 5343261 A, hereinafter referred to as “Wilson-261”).
As per dependent Claim 8, Wilson discloses method of claim 1 (see claim 1 analysis above).
Wilson implicitly discloses wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (Here, the limitation is being interpreted in light of instant application specification [0021-0022] ([0022]“As used herein, "mono-cognition" or "mono-cognitive state" refers to a trance like state that occurs when the nervous system becomes overwhelmed”). Wilson in col. 1 lines 10-15 implies a mono cognitive state, a hypnotic state or a trance state is induced in the subject. See at least Wilson col. 1 lines 10-15 “Post-Traumatic Stress Disorder (PTSD) may be treated by providing a particular type of desensitization, known as eye movement desensitization reprocessing (EMDR)…Reference is made to U.S. Pat. No. 5,343,261 to Wilson which revealed a novel device based on a treatment process first reported in an article entitled "Eye Movement Desensitization: A New Treatment For Post-Traumatic Stress Disorder" by F. Shapiro”) but does not explicitly disclose wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject.
However, Wilson-261, in an analogous stress reducing alternative bilateral sensory stimulation psychotherapy field of endeavor, (also please note Wilson-261 is incorporated by reference by Wilson in col. 1 lines 10-15) discloses  wherein a mono cognitive state, a hypnotic state or a trance state is induced in the subject (Wilson-261 discloses a mono cognitive state induced in the subject by therapist instructing the patients to visualize the traumatic event, col. 1 lines 8-12 “Post-traumatic stress disorder (PTSD) is generally characterized by anxiety attacks, sleep disturbances, flashbacks, and other symptoms which relate to a prior traumatic event”; Wilson-261 in at least col. 1 lines 16-23 “Reference is made to an article entitled "Eye Movement Desensitization: A New Treatment For Post-Traumatic Stress Disorder" by F. Shapiro… technique for the treatment of PTSD is described in which the patients are instructed to visualize the traumatic event, identify negative thoughts, concentrate on the physical sensations of the anxiety, and visually track the therapist's hand”).
The primary reference, Wilson in col. 1 lines 10-15 incorporates by reference the secondary reference, Wilson-261. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress via sensory stimuli applied in a discrete and alternating left-right manner as taught by Wilson, by inducing a mono cognitive state in the subject, as taught by Wilson-261 . A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of applying the treatment to trauma such as PTSD (Wilson-261, col. 1 lines 16-23).
Claim 9 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Tally Tripp (Pub.: A Short Term Therapy Approach to Processing Trauma: Art Therapy and Bilateral Stimulation. Tally Tripp, Art Therapy: Journal of the American Art Therapy Association, 24(4) pp. 176-183 © AATA, Inc. 2007, hereinafter referred to as “Tripp”).
As per dependent Claim 9, Wilson discloses the method of claim 1(see Claim 1 analysis above),
Wilson does not explicitly disclose repeating the receiving and the performing cross-body stimulation steps. Although, Examiner notes that such repetition would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of mere duplication of prior art disclosed method step of receiving and the performing cross-body stimulation (Also see MPEP 2144.04). Such repetition could reasonably occur when treatments regimen involves multiple sessions or as treatment prescribed by the therapist requires repetition to address the trauma.
Alternatively, Tripp in an analogous stress reducing alternative bilateral sensory stimulation psychotherapy field of endeavor, discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Tripp in at least abstract, page 178 col. 1 section titled “EMDR and Dual Attention Stimulation” and col. 2 section titled “Method” para.2 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof. See Tripp in at least abstract “Using a modified …EMDR) protocol with alternating tactile and auditory bilateral stimulation, associations are rapidly brought to conscious awareness … leading to transformation of traumatic memory and an adaptive resolution of the trauma”; page 178 col. 1 “Underlying the technique of bilateral stimulation is the work of Francine Shapiro (2001, 2002) who developed the Eye Movement Desensitization and Reprocessing (EMDR) treatment …consisted of the therapist facilitating the client’s bilateral eye movements across a focal plane and was later expanded to include bilateral taps (tactile) and sounds (auditory). Shapiro (2001) posited that old memory networks are activated while attention is focused on the present with external visual, auditory, or tactile cues. EMDR col. 2 section titled “Method” para.2 “the client wears a set of headphones that produces … tones, and music alternating bilaterally between the left and right ears. At the same time, a small hand-held pulsating device is placed under each knee, producing a gentle vibration that also alternates bilaterally.”) comprising:
repeating the receiving and the performing cross-body stimulation steps (Tripp in page 180 col. 1 para. 2, 4 for example discloses repeating the receiving and the performing cross-body stimulation steps. See at least Tripp page 180 col. 1 para. 2  “Bilateral auditory and tactile stimulation was initiated by the headphones on her ears and the pulsers under each knee”; page 180 col. 1 para.  4 “Bilateral auditory and tactile stimulation was resumed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the method of reducing stress via sensory stimuli applied in a discrete and alternating left-right manner as taught by Wilson, by repeating the receiving and the performing cross-body stimulation steps, as taught by Tripp. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of transforming the traumatic memory to an adaptive resolution of the trauma until the adaptive resolution has been successfully integrated (Tripp, abstract, page 178 col. 1).

As per dependent Claim 12, Wilson discloses the method of claim 11(see Claim 11 analysis above),
 does not explicitly disclose repeating the receiving and the performing cross-body stimulation steps. Although, Examiner notes that such repetition would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of mere duplication of prior art disclosed method step of receiving and the performing cross-body stimulation (Also see MPEP 2144.04). Such repetition could reasonably occur when treatments regimen involves multiple sessions or as treatment prescribed by the therapist requires repetition to address the trauma.
Alternatively, Tripp in an analogous stress reducing alternative bilateral sensory stimulation psychotherapy field of endeavor, discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Tripp in at least abstract, page 178 col. 1 section titled “EMDR and Dual Attention Stimulation” and col. 2 section titled “Method” para.2 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof. See Tripp in at least abstract “Using a modified …EMDR) protocol with alternating tactile and auditory bilateral stimulation, associations are rapidly brought to conscious awareness … leading to transformation of traumatic memory and an adaptive resolution of the trauma”; page 178 col. 1 “Underlying the technique of bilateral stimulation is the work of Francine Shapiro (2001, 2002) who developed the Eye Movement Desensitization and Reprocessing (EMDR) treatment …consisted of the therapist facilitating the client’s bilateral eye movements across a focal plane and was later expanded to include bilateral taps (tactile) and sounds (auditory). Shapiro (2001) posited that old memory networks are activated while attention is focused on the present with external visual, auditory, or tactile cues. EMDR processing takes the client through the network of disturbing memories, incorporating sets of bilateral stimulation while attending to new information as it is accessed and gradually col. 2 section titled “Method” para.2 “the client wears a set of headphones that produces … tones, and music alternating bilaterally between the left and right ears. At the same time, a small hand-held pulsating device is placed under each knee, producing a gentle vibration that also alternates bilaterally.”) comprising:
repeating the receiving and the performing cross-body stimulation steps (Tripp in page 180 col. 1 para. 2, 4 for example discloses repeating the receiving and the performing cross-body stimulation steps. See at least Tripp page 180 col. 1 para. 2  “Bilateral auditory and tactile stimulation was initiated by the headphones on her ears and the pulsers under each knee”; page 180 col. 1 para.  4 “Bilateral auditory and tactile stimulation was resumed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the method of reducing stress via sensory stimuli applied in a discrete and alternating left-right manner as taught by Wilson, by repeating the receiving and the performing cross-body stimulation steps, as taught by Tripp. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of transforming the traumatic memory to an adaptive resolution of the trauma until the adaptive resolution has been successfully integrated (Tripp, abstract, page 178 col. 1).
Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Morgan; Joseph W. et al. (Pub. No.: US 10943407 B1, hereinafter referred to as “Morgan”).
As per dependent Claim 13, Wilson discloses the method of claim 1(see Claim 1 analysis above), 
 does not explicitly disclose receiving guided meditation before receiving the mono auditory stimulus in the first ear of the subject.
However, Morgan discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof (Morgan in at least col. lines for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof. See at least Morgan col. 100 1ines 51-60 for example discloses a method of reducing stress, anxiety and/or depression in a subject in need thereof for example via EMDR. See at least Morgan col. 100 1ines 51-60 “According to an eye movement desensitization and reprocessing feature of the exemplary Mental Health Module, clinicians … deliver eye movement desensitization and reprocessing (EMDR) to patients within scenes and/or sessions. This is completed by exposing a patient to brief sequential doses of emotionally stressful material (the "exposure stimulus") achieved through the use of images, video, audio, rendered content and/or by stimulating the patient's imagination. The exposure stimulus is presented alongside a separate visual, auditory, and/or tactile stimulus (the "non-exposure stimulus").”; col. 101 lines 25-38 “Clinicians … may select the non-exposure stimulus from a list of available content objects and/or snippets. The content objects and/or snippets may be tagged for use in EMDR (or specific EMDR scenarios) by clinicians … may select and/or configure the non-exposure stimulus by selecting and/or configuring one or more items. One exemplary item may include relative speed of a "light bar" non-exposure stimulus … Another exemplary item may include other auditory, tactile … stimuli”; col. 101 lines 39-44 “EDMR item sequence configuration feature allows clinicians … to place items in a preferred sequence through the use of one or more platform features and/or through steps, data points, and/or features discussed herein.”) comprising:
col. 8 lines 59-67 states that the disclosed processes or methods generally may be carried out in various different sequences and arrangements while still falling within the scope of the present invention. See Morgan at least col.102 lines 36-40 “Mental Health Module may incorporate any other feature and/or module described herein, and comprising ecological intervention methods, strategies, techniques, and/or systems to assess, diagnose, and/or treat issues relating to mental health”; col. 102 lines 49-58 “guided and/or instructional behavioral therapy exercises. Guidance may be in the form of visual content, auditory content (e.g. voice instructions…and/or in the form of tactile stimuli. The exemplary guidance may employ various approaches including self-reflection, mindfulness, meditation, hypnosis, rhetorical questions, Socratic dialogue, prompting patient to think about hypothetical scenarios and/or questions, physical movements, and guided imagery techniques as described herein.”; col. 8 lines 59-67 “methods or processes of the invention, the sequence and/or arrangement of steps described herein are illustrative and not restrictive. Accordingly…the steps in such processes or methods generally may be carried out in various different sequences and arrangements while still falling within the scope of the present invention.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reducing stress via sensory stimuli applied in a discrete and alternating left-right manner as taught by Wilson, by further including .
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20180318545 A1 for disclosing administering bilateral tactile stimulation to a human subject in order to elicit a calming effect on the subject similar to that claimed.  US 20170296775 A1 for disclosing alternating bi-lateral tactile stimulation system and method for reducing stress similar to that claimed. US 20150092972 A1 for disclosing sounds, custom messages, lights, and/or other sensations delivered to alternating areas or sides of the wearer's body for therapeutic uses and/or evoking neurological effect, such as eye movement desensitization and reprocessing (EMDR) therapy similar to what is disclosed. US 20100323335 A1 for disclosing that uses alternating bilateral sensory stimulation to provide psychotherapy to patient via light, vibration, auditory, and meditation means similar to what is disclosed. US 20100021874 A1 for disclosing instructor led bilateral auditory, tactile/tapping stimulation processes in order to treat stress similar to as claimed.  US 20080038706 A1 for disclosing training system that employs multiple cognitive components, including saccadic eye movements, bilateral stimulation, visual imagery and verbal cognition, for example, to produce improved educational results using psychological treatment techniques including, for example, Eye Movement Desensitization and Reprocessing (EMDR) similar to what is disclosed. US 20080021354 A1 for disclosing a device for increasing focus by inducing alternating tactile stimulations in a person similar to as claimed. US 20040161730 A1 for disclosing device and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        May 7, 2021